Laughlin, J.:
The plaintiff further alleges that the facts stated in said publication with reference to him “were wholly false,” and that by said publication he was injured in his reputation and good name and credit as a public school principal, to his damage in the sum of $5,000, for which he demands judgment.
The difficulty with the complaint is that the article published is not susceptible of the innuendoes which the plaintiff ascribes thereto. It does not contain a single reference to the plaintiff by name, or as former principal of the school. There is no charge made in the article against the former principal of the school. The article commends the principal in office at the *694time it was published, which was some eighteen months after the plaintiff had ceased to be principal of that school. There is no charge with respect to when the chaos referred to in the article existed. For aught that appears, it may have been incident to the change of principal or during the early administration of Principal Scheider. The only charge relating to the school prior to the time Scheider became principal is the statement that before he came to the school from 150 to 200 boys “used to come late to school, and now the average is not more than seven or eight.” There is no charge that the former principal was responsible for the tardiness of the boys. He may have very materially improved conditions during his administration of the school, and the parents or guardians of the pupils may have been responsible for their tardiness. A mere charge that this number of pupils were accustomed to come to school late is not a charge that the principal of the school was incompetent. The purpose of an innuendo is to explain language and ascribe to it the meaning which it was intended to convey, but the article cannot be extended or enlarged by an innuendo; and an innuendo ascribing to a publication a meaning of which it is not fairly susceptible cannot make the article libelous. (Parker v. Bennett, 68 App. Div. 148; Fleischmann v. Bennett, 87 N. Y. 231; Van Heusen v. Argenteau, 194 id. 309; Verbeck v. Duryea, 36 Misc. Rep. 242; Gibson v. Sun P. & P. Assn., 71 App. Div. 566.) Of course, if in any reasonable view the article be susceptible of the meaning ascribed in the innuendo, then it would be for the jury to determine the sense in which it was understood by the readers. (Morrison v. Smith, 177 N. Y. 366; Gibson v. Sun P. & P. Assn., supra; Hoey v. N. Y. Times Co., 138 App. Div. 149.) Laudatory and extravagant praise of Scheider’s administration is not a libel on plaintiff’s administration of the school. (See Hubbard v. Furman University, 76 S. C. 510.) The article as published without an innuendo did not reflect on the plaintiff in his profession as a public school principal, and it was not susceptible of any of the innuendoes which would render it libelous per se.
It follows, therefore, that the interlocutory judgment should be reversed, with costs, and the demurrer sustained, and final *695judgment ordered thereon in favor of the defendant dismissing the complaint, with costs.
Ingraham, P. J., McLaughlin, Dowling and Hotchkiss, JJ., concurred.
Interlocutory judgment reversed, with costs, and demurrer sustained, and final judgment ordered thereon in favor of defendant dismissing complaint, with costs.